15‐1137‐cv(L) 
     Narragansett Elec. Co. v. Century Indem. Co. 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1            At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 23rd day of June, two thousand sixteen. 
 4    
 5            PRESENT:  ROSEMARY S. POOLER,   
 6                              RAYMOND J. LOHIER, JR., 
 7                              SUSAN L. CARNEY, 
 8                                       Circuit Judges.             
 9            ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10             
11            The Narragansett Electric Company, 
12    
13                                                Plaintiff‐Appellee‐ 
14                                                Cross‐Appellant, 
15                                        
16                                       v.                                               Nos. 15‐1137 ‐cv(L),   
17                                                                                               15‐1397‐cv(XAP) 
18            Century Indemnity Company,     
19    
20                                                Defendant‐Appellant‐ 
21                                                Cross‐Appellee.* 
22   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23             



     *  The Clerk of Court is directed to amend the case caption as set forth above. 

                                                         1
 1         FOR PLAINTIFF‐APPELLEE‐ 
 2         CROSS‐APPELLANT:                           JAY T. SMITH, Covington & Burling LLP, 
 3                                                    Washington, DC. 
 4
 5         FOR DEFENDANT‐APPELLANT‐ 
 6         CROSS‐APPELLEE:                            JONATHAN D. HACKER (Bradley N. 
 7                                                    Garcia, on the brief), OʹMelveny & Myers 
 8                                                    LLP, Washington, DC; David Chaffin, 
 9                                                    Thomas M. Going, White and Williams 
10                                                    LLP, Boston, MA and Philadelphia, PA.     
11    
12         Appeal from a judgment of the United States District Court for the Southern 

13   District of New York (Lorna G. Schofield, Judge). 

14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND 

15   DECREED that the judgment of the District Court is REVERSED. 

16         Century Indemnity Company (“Century”), an insurer, appeals from a March 31, 

17   2015 judgment of the District Court (Schofield, J.) holding that Century had a duty to 

18   defend its insured, The Narragansett Electric Company (“the NEC”), in an 

19   environmental lawsuit brought by the Commonwealth of Massachusetts.    The NEC 

20   cross‐appeals the District Court’s calculation of damages.    We assume the parties’ 

21   familiarity with the facts and record of the prior proceedings, to which we refer only as 

22   necessary to explain our decision to reverse. 

23         In 1987 the Commonwealth sued the NEC’s predecessor (to which we also refer 

24   as “the NEC”) to recover cleanup costs the Commonwealth had incurred while   

25   addressing environmental damage caused by the NEC’s disposal of waste materials at 



                                                  2
 1   the Mendon Road site over a period of about fifty years.    Century refused the NEC’s 

 2   request that it defend the NEC in the litigation under a commercial general liability 

 3   insurance policy (“the policy”).    The NEC thereafter defended itself in the action before 

 4   settling the claims in 2006.    In November 2011 the NEC sued Century primarily under 

 5   Massachusetts law for reimbursement of its defense costs.     

 6          To determine whether Century had a duty to defend the NEC under 

 7   Massachusetts law, we consider whether “the summary judgment record alleges a 

 8   liability arising on the face of the complaint and policy.”    Liberty Mut. Ins. Co. v. SCA 

 9   Servs., Inc., 588 N.E.2d 1346, 1351 (Mass. 1992) (quotation marks omitted).    The NEC 

10   recognizes that damage arising from its contractually arranged disposal of waste at the 

11   Mendon Road site is not covered by the policy.    NEC’s Br. 15, 21‐23.    Relying primarily 

12   on the Massachusetts Supreme Judicial Court’s holding in Nashua Corp. v. First State 

13   Insurance Co., 648 N.E.2d 1272, 1275‐76 (Mass. 1995), the NEC nonetheless argues that 

14   the Commonwealth’s complaint adequately describes a “sudden and accidental” release 

15   of pollutants that might be covered by the policy.    In particular, it points to the 

16   complaint’s allegation that in 1984 “Maurice C. Brunelle uncovered blue sludge that was 

17   contaminated with chemical substances [from NEC’s waste]. . . . [and thereby] caused 

18   hazardous chemicals to be released to the environment.”    Joint App’x 86.    We disagree. 




                                                   3
 1          This case is distinguishable from Nashua, where the potential “sudden and 

 2   accidental” releases involved a tank seal that burst at one site, releasing 2,000 gallons of a 

 3   pollutant, and a fire and subsequent explosion at another site that released pollutants.   

 4   See 648 N.E.2d at 1276.    The Commonwealth’s complaint, by contrast, “cannot 

 5   reasonably be read” to describe a “sudden and accidental” release of pollutants separate 

 6   from the NEC’s intentional release of pollutants into the environment over the course of 

 7   decades.    See Liberty Mut. Ins. Co., 588 N.E.2d at 1350.    Reading the complaint as a 

 8   whole, any property damage alleged in this case plainly arose out of the NEC’s 

 9   intentional disposal of wastes on the Mendon Road site.    Because the release of 

10   pollutants into the environment was not “sudden and accidental,” the Commonwealth’s 

11   complaint does not trigger Century’s duty to defend. 

12          In light of our conclusion that Century had no duty to defend the NEC in this 

13   case, we do not address the additional arguments made by the parties.    The judgment of 

14   the District Court is REVERSED.   

15                                               

16                                              FOR THE COURT: 
17                                              Catherine O’Hagan Wolfe, Clerk of Court
18    




                                                    4